DETAILED ACTION
This patent application is being examined in Pro Se Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means for the user to provide instructions” as recited claim 4; and
“means for the user to provide instructions” as recited in claim 5. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“One or more buttons” as recited in claim 4. Applicant’s specification discloses a single mode button, but does not mention more than one button. Since this language was in the claims upon the initial filing date of the application, Applicant may incorporate this language into an appropriate place in the specification. 
 “Where said information transmitted to said external control system further includes unique identifying information associated with said bow.” As mentioned above, the specification does not disclose transmitting any information from a bow to an external control system. It also does not disclose transmitting “unique identifying information associated with said bow” to an external control system. Since this language was in the claims upon the initial filing date of the application, Applicant may incorporate this language into an appropriate place in the specification. 
“Parallel protocols” as recited in claim 19. The specification does not disclose transmitting information using parallel protocols. Since this language was in the claims upon the initial filing date of the application, Applicant may incorporate this language into an appropriate place in the specification. 

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, line 3, “the user” has no antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. 
This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a “user” exists in the claim, Applicant must first recite in the claims that there is “a user” before referring to “the user” or “said user.” 
In claim 6, line 2, “said effect’s parameter” has no antecedent basis in the claims. This objection could be overcome by reciting claim 6 as follows: 
--6.	The system of claim 1, where said change in appearance presents as a flashing effect at one or more points along the bow, wherein said flashing effect includes parameters and said parameters include: color, position along the bow, and speed of movement of light along the bow; and 
wherein said control system is configured to display the flashing effect based on sensed  aspects of bow movement.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 17, Applicant recites “means of transmitting information from said sensing devices to said external control system.” However, this language is not supported by any corresponding structure in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2, Applicant uses the term “easily.” However, the term “easily” is a comparative term without any basis of comparison in the claims. In other words, it is not clear what is or is not considered easy. 
In claim 4, Applicant recites that the means for the user to provide instruction is comprised of “one or more buttons.” However, in claim 1, Applicant has already recited that “said plurality of light emitting devices will chang in appearance according to changes in said instruction or information from said sensing devices.” Thus claim 4 appears to be modifying what has already been recited in claim 1 instead of further limiting the language of claim 1. Perhaps Applicant intended to recite an additional means of providing instructions to the system?
In claim 11, Applicant recites “said timebase being resettable.” However, it is not clear what the timebase is referring to. Applicant’s disclosure relates the timebase to synchronizing multiple bows (second paragraph of page 13 of Applicant’s disclosure). However, claim 11 has not recited more than one bow. 
In claim 12, the phrase “according to a pre-defined sequence of operating modes” is vague and indefinite. It is not clear if Applicant is referring to a sequence of an individual operating mode or Applicant is referring to a sequence of several operating modes happening one after the other. For purposes of expediting examination the claim will be interpreted as a sequence of an individual operating mode. 
In claim 15, line 1, Applicant uses the term “easily.” However, the term “easily” is a comparative term without any basis of comparison in the claims. In other words, it is not clear what is or is not considered easy. Additionally, the term “can be” 
In claim 16, Applicant recites that said system “includes a rechargeable power source with built-in recharging system.” It is not clear what Applicant means by “built-in recharging system.” The recharging system 16 shown in Figure 2 of Applicant’s drawings would appear to be too heavy and awkward to attach to the bow itself (most AC adapters are large and bulky compared to a bow of a stringed instrument). For purposes of expediting examination, this claim will be interpreted as --a rechargeable power source with an attachment for connecting a recharging wire--. 
In claim 17, Applicant invokes 112(f) by reciting “a means for transmitting information from said sensing devices to said external control system.” However, Applicant has not recited any structures for carrying out this function in the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austad (US 10,535,326).
With respect to claim 1, Austad discloses a visual effects system for a bow of a stringed musical instrument, said system comprised of: 
a plurality of individually-addressable light emitting devices 122 attached to or embedded in said bow (Austad, col. 5, lines 38-43; col. 7, lines 66-67; and col. 8, lines 1-2); 
a means for the user of said bow to provide instructions to said system (Austad, Col. 7, lines 55-58); 
one or more motion or orientation sensing devices 143 attached to or embedded in said bow 100 (as shown in Fig. 7B of Austad); and 
a control system 142, configured in such a way that said plurality of light emitting devices will change in appearance according to changes in said instructions or information from said sensing devices 143 (Austad, col. 7, lines 39-58).
With respect to claim 3, Austad discloses that the control system is a programmable microprocessor 142 whose program can be easily modified by said user (Austad, col. 7, lines 53-58). 
With respect to claim 5, Austad discloses that said means for the user to provide instructions is comprised of a series of one or more specific bow movements and/or positions (Austad, col. 7, lines 43-44). 
With respect to claim 12, Austad discloses that said instructions specify a change in system behavior according to a pre-defined sequence of operating modes, said modes controlling said change in appearance (Austad, paragraphs [0050]-[0051]). 
With respect to claim 13, Austad discloses that said sequence of operating modes can be modified by said user (“The sound transducer 144 may facilitate illumination modes related to musical content, pitch, sound volume, bow movement, string vibration, etc.,” Austad, paragraph [0051]--the musical content can be modified by the user.) It is noted that while this limitation has been met, limitations following the phrase “can be” are generally considered optional. Applicant could positively recite this limitations as follows:
--wherein said control system is configured to selectively be modified by said user to change the sequence of an operating mode--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Austad (US 10,535,326), as applied to claim 1 above, and further in view of Zilber (US 8,506,107).
With respect to claim 2, Austad discloses the claimed system except that he is silent on whether the accelerometer is a multi-axis accelerometer. However, Zilber teaches a similar visual effects system including light emitting devices (“LEDs,” Zilber, col. 4, lines 25-29) that change in appearance according to information from a sensing device such as a multi-axis accelerometer (Zilber, col. 3, lines 54-67 and col. 4, lines 1-24). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Zilber with the system disclosed by Austad for the advantage of providing a more varied visual display based on information received from multiple axes of acceleration. 
	With respect to claim 6, Austad discloses the claimed system except that he is silent on the inclusion of a flashing effect and its parameters. However, Zilber teaches a similar visual effect system in which sensed movement of a device 10 results in flashing effects of light emitting  devices 16 (Zilber, col. 7, lines 52), wherein said flashing effect includes parameters and said parameters include: color  (Zilber, col. 7, lines 52), position along the bow, and speed of apparent movement of light along the bow (Zilber, col. 6, lines 9-10 and lines 35-45); and wherein said control system is configured to display the flashing effect based on information sensed by the one or more motion or orientation sensing device (Zilber, col. 4, lines 8-20).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Zilber with the system disclosed by Austad for the advantage of providing a varied and interesting light display. 
With respect to claim 7, Austad discloses that said sensed aspects correspond to acceleration of the bow (using accelerometer 143, Austad, col. 7, lines 39-41). 
With respect to claim 8, Zilber teaches that send sensed aspects correspond to speed of the bow (Zilber, col. 6, lines 35-37). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Austad (US 10,535,326), as applied to claim 1 above, and further in view of Braasch et al. (US 2015/048749). 
With respect to claim 4, Austad disclose the claimed system except that they are silent on whether the means for the user to provide instruction is comprise of one or more buttons. However, Braasch et al. teach a similar visual effects system including a button 175 for providing different sets of instruction to a plurality of light emitting devices 120 (Braasch et al., paragraph [0022]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Braasch et al. with the system disclosed by Austad for the advantage of minimizing the footprint of a user interface when space is limited. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Austad (US 10,535,326), as applied to claim 1 above, and further in view of Martinez Orts (US 2022/0180845). 
With respect to claim 10, Austad discloses the claimed system except that he is silent on whether the change in appearance presents as a predictable or pseudo-random pattern of changes. However, Martinez Orts teaches a similar visual effects system for a bow including light emitting devices 4 which are controlled in a repetitive sequence (i.e. predictable, Martinez Orts, paragraph [0032]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to try presenting the change in appearance to be a predictable pattern of changes since one is simply choosing from a finite number of identified predictable solutions with a reasonable expectation of success. In other words, the change in appearance is either going to be predictable or pseudo-random both of which would have the expectation of an interesting light display. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Austad (US 10,535,326) in view of Martinez Orts (US 2022/0180845), as applied to claim 10 above, and further in view of Leung et al. (US 2017/0257924). 
With respect to claim 11, Austad in view of Martinez Orts disclose the claimed system except that they are silent on whether the timebase is resettable by said user via said means for the user to provide instructions to said system. Austad discloses that the device includes a controller 142 which inherently runs on a timebase (i.e. processor clock). 
Leung et al. teach a similar light emitting device system including a controller 104 and  lights 122 that create a multitude of colors and color combinations that can vary with time to create a light show (Leung et al., abstract). Such a controller inherently runs on a timebase (or processor clock). Leung et al. further teaches means for the user to provide instructions to said system for resetting the timebase (“An electronic controller in communication with the LED lamps may allow a user to select the mode for the light show and further may provide a periodic reset signal to restart or re-synchronize the light show,” Leung et al., abstract). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Leung et al. with the system disclosed by Austad in view of Martinez Orts for the advantage of restarting a light show once it has completed. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Austad (US 10,535,326), as applied to claim 1 above, and further in view of Motsenbocker (US 2006/0213358). 
With respect to claim 14, Austad disclose the claimed system except that he is silent on whether the behavior of said light emitting devices reflects adherence-to or deviation-from a desired characteristic of bow motion, therein providing feedback to said user as to their bowing technique. It is noted that this claim only recites a functional recitation of a desired result without the recitation of any structure to achieve that result. Applicant could structurally recite this limitation by attributing it to the control system. For example, --The system of claim 1, wherein the control system is configured to reflect adherence-to or deviation-from . . .--. 
Motsenbocker teaches a system of correcting deviation-from a desired characteristic of bow motion (“how perpendicular the bow is to the strings”) by optical feedback of flashing or colored lights (Motsenbocker, paragraph [0120]-[0121]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Motsenbocker with the system disclosed by Austad for the additional functionality of using the light to teach proper technique. 
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Austad (US 10,535,326), as applied to claim 1 above, and further in view of Bossert et al. (US 2019/0392797). 
With respect to claim 15, Austad discloses the claimed system except that he is silent on whether the visual effects system can be easily removed from said bow and attached to a different bow. However, Bossert et al. teaches a similar visual effects system 110, 170, 174, 175 including a plurality of light emitting devices 150. The visual effects system is easily removed from said bow and is capable of being attached to a different bow (Bossert et al., paragraphs [0004], [0020], and [0022]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the attachment system of Austad with the teaching of Bossert et al. for the advantage of being able to remove the visual effects system when it is not needed without damaging the bow. 
It is noted that while this limitation has been met, limitations following the phrase “can be” are generally considered optional. Applicant could positively recite this limitations as follows:
--wherein said visual effects system is configured to be removed from said bow and attached to a different bow.--

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Austad (US 10,535,326), as applied to claim 1 above, and further in view of Miyanaga  (US 20220014188).
With respect to claim 16, Austad discloses the claimed system except that he is silent on whether the system include a built-in recharging system. Note, “recharging system” is being interpreted as a circuit for facilitating recharging of a battery as opposed to a power supply such as an AC adapter. Austad discloses a rechargeable power source 120 (Austad, col. 4, lines 41-44). Miyanaga teaches a portable rechargeable device 400 including a rechargeable power source 402 with a built-in recharging system 302 (Miyanaga, paragraphs [0010] and [0012]; Fig. 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the recharging system with the rechargeable power source disclosed by Austad for the advantage of miniaturization of the entire device and convenience of charging the rechargeable power source while it is attached to the bow. 


Allowable Subject Matter
Claim 9 is objected to for having the above mentioned informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and rewritten to overcome the informalities.

Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 has been indicated as containing allowable subject matter primarily for the control system configured in such aw ay that said plurality of light emitting devices will change appearance where said change in appearance presents as a marquee effect of light in motion, said motion’s direction being dependent on the angle of said bow. 
	Claims 17-20 have been indicated as containing allowable subject matter primarily for the “means of transmitting information from said sensing devices to said external control system.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMillen et al. is cited to show another example of bow with sensors for detecting an orientation of the bow and LEDs for providing feedback to a user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 7, 2022